67 F.3d 972
314 U.S.App.D.C. 278
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Anthony M. CSICSERI, Frank S. Heard;  Ryan S. Yuille;Julius S. Brown;  Robert A. Jaxel;  Jack D.Kearns;  Manohar Singh, Appellants,v.Charles A. BOWSHER, Comptroller General of the United States.
No. 94-5355.
United States Court of Appeals, District of Columbia Circuit.
Aug. 2, 1995.Suggestion for Rehearing In Banc Denied Oct. 20, 1995.

Before:  SILBERMAN, GINSBURG, and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the opposition thereto, and the reply, it is


2
ORDERED that the motion for summary affirmance be granted.  The merits of the parties' positions are so clear as to warrant summary action.  See Taxpayer's Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  The district court's findings of fact on the issue of discriminatory intent are not clearly erroneous.  See Pullman Standard v. Swint, 456 U.S. 273, 289090 (1982);  Bishopp v. District of Columbia, 788 F.2d 781, 785-86 (D.C.Cir.1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.